Citation Nr: 1502836	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression, claimed as posttraumatic stress disorder (PTSD), to include as secondary to herbicide exposure. 

2. Entitlement to service connection for skin disability of the feet, to include as secondary to herbicide exposure. 

3. Entitlement to service connection for hystosis of the left eye.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973 and had prior reserve and subsequent National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims on appeal.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in. Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his September 2012 Substantive Appeal, asserted that he was receiving VA treatment from the VA Medical Center (VAMC) in Danville, Illinois, and the VA Community Based Outpatient Clinic (CBOC) in Decatur, Illinois, and that VA had not obtained or reviewed his records. On remand, the AOJ should obtain and associate such records with the Veteran's claims file. 

At the time of the Veteran's April 2009 claim, he asserted that his acquired psychiatric disability and skin disability of the feet were both secondary to herbicide exposure. The Veteran's service personnel records are positive for evidence of service in the Republic of Vietnam such that exposure to herbicides is conceded and positive for evidence that he was at Cam Ranh Bay Airbase during an attack on the airbase's munitions depot, the Veteran's reported in-service stressor. The Veteran's active service treatment records indicate that he presented for treatment for maceration of the feet on a number of occasions, as well as athlete's foot. His December 1972 active service separation examination indicates that he presented with an ingrown corn between the fourth and fifth toes of the right foot that was getting bigger, without pain, complications, or sequela. The Veteran does not assert that his acquired psychiatric disability or skin disability of the feet is related to any aspect of his National Guard service.

During his July 2013 Board hearing, the Veteran denied psychiatric treatment. A January 2010 VA examination report indicates that the examiner did not diagnose the Veteran with PTSD and instead diagnosed him with depression, secondary to family conflict and difficulty adjusting to retirement. The examiner did not provide an adequate rationale to support the conclusion that the Veteran's depression was not related to service. On remand, the Veteran should be afforded another VA examination to determine the presence of any acquired psychiatric disability, including PTSD, and the etiology thereof. 

Also during his Board hearing, the Veteran reported his in-service experiences with athlete's foot. He asserted that he self-treated his symptoms, a rash, after service. On remand, the Veteran should be afforded a VA examination to determine the presence of any skin disability of the feet and the etiology thereof. 

Finally, during his Board hearing, the Veteran reported that his hystosis of the left eye was related to service on the basis that Cam Ranh Bay was attacked while he was waiting at the air terminal, a shell exploded in front of him after he and others were ordered out of the terminal and that he fell and sustained a concussion. His service treatment records dated during active service are silent for any complaint, treatment, or diagnosis of a head or eye injury. His October 1983 enlistment examination for the National Guard indicates that he presented with hystosis of the left eye; however, the Veteran does not assert that any aspect of National Guard service aggravated his preexisting eye disability. On remand, the Veteran should be afforded a VA examination to determine the etiology of his left eye hystosis.
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMC in Danville, Illinois, including those records reflecting treatment from the CBOC in Decatur, Illinois. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disability. 

(a) The examiner should diagnose all present acquired psychiatric disabilities and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disability, including depression, was incurred in active service, or is otherwise related to active service. The examiner should consider the Veteran's conceded exposure to herbicides and his presence at the airbase in Cam Ranh Bay during the attack on its munition depot. 

(b) If the Veteran is diagnosed with PTSD, or his VA treatment records associated with the claims file include a diagnosis of PTSD, the examiner should also specify the in-service stressor upon which the diagnosis, at least in part, is based. The examiner must confirm that the in-service stressor, reported as fear of hostile military or terrorist activity, to include being present at the airbase in Cam Ranh Bay during the attack on its munition depot, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor stressor.

3. Schedule the Veteran for a VA examination to determine the etiology of his skin disability of the feet. The examiner should diagnose all present skin disabilities of the feet and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disability of the feet was incurred in active service, or is otherwise related to active service. The examiner should consider the Veteran's conceded exposure to herbicides as well as his documented in-service athlete's foot, maceration, and ingrown corn. 

4. Schedule the Veteran for a VA examination to determine the etiology of his hystosis of the left eye. The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hystosis of the left eye was incurred in active service, or is otherwise related to active service. The examiner should consider the Veteran's lay report of incurring a concussion during active service. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claims. If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




